NIX, Judge.
Marvin Love filed a verified petition for writ of habeas corpus, alleging that he had been convicted in the district court of Garvin County, Oklahoma of the crime of manslaughter, and sentenced to serve 35 years in the state penitentiary, and that his appeal bond had been fixed at $25,000. Petitioner alleges that such bond is excessive, and asks that the same be reduced.
Rule to show cause was issued, and at the hearing before this Court the petitioner testified, and also introduced the evidence of other witnesses.
From the evidence before us and adduced at the hearing, it appears that the petitioner is a young man, 22 years of age, a member of a large family, and that he has lived all of his life in the vicinity in which the crime is alleged to have been committed. That he has no previous record of wrong doing. At the hearing before this Court, both the petitioner and his counsel expressed their intention to appeal the judgment and sentence rendered.
The purpose of an appearance bond, or an appeal bond, is to guarantee that the accused will be available at such time as the court may direct and it should never be used for the purpose of punishing an accused. Upon the hearing in this Court and the evidence before us, we were convinced that the bond fixed by the district court of Garvin County was, under all the circumstances, excessive, and that bail in the amount of $12,000 would be a reasonable amount under such facts and circumstances. The Court therefore entered an order granting petitioner bail in the sum of $12,000 pending his appeal to this Court, said bond to be conditioned as provided by law, and to be approved by the Court Clerk of Garvin County, Oklahoma.
In conformity with said order, it is the judgment of this Court that said petitioner is entitled to bail in the reasonable sum of $12,000.
POWELL, P. J., and BRETT, J., concur.